                                            Case 5:18-cv-03587-BLF Document 78 Filed 08/26/19 Page 1 of 13




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7       NICOLOSI DISTRIBUTING, INC.,                     Case No. 18-cv-03587-BLF
                                   8                     Plaintiff,
                                                                                            ORDER GRANTING MOTION TO
                                   9               v.                                       DISMISS WITHOUT LEAVE TO
                                                                                            AMEND; VACATING SEPTEMBER 5,
                                  10       FINISHMASTER, INC.,                              2019 HEARING; DISMISSING ACTION
                                                                                            WITH PREJUDICE
                                  11                     Defendant.
                                                                                            [Re: ECF 75]
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Before the Court is Defendant FinishMaster, Inc.’s (“FinishMaster”) motion to dismiss
                                  15   Plaintiff Nicolosi Distributing, Inc.’s (“Nicolosi”) Second Amended Complaint (“SAC”). Mot.,
                                  16   ECF 75. The Court finds the motion suitable for submission without oral argument and
                                  17   VACATES the September 5, 2019 hearing. Civ. L.R. 7-1(b). For the reasons discussed below,
                                  18   the motion is GRANTED WITHOUT LEAVE TO AMEND, and the action is DISMISSED
                                  19   WITH PREJUDICE.
                                  20       I.   BACKGROUND
                                  21            Nicolosi is a small distributor of automotive paints and supplies in the San Francisco Bay
                                  22   Area. Second Am. Compl. (“SAC”) ¶¶ 2, 17, 27–28, ECF 72. FinishMaster is a large automotive
                                  23   paint and supplies distributor and a direct competitor of Nicolosi. SAC ¶¶ 27–28. In its first two
                                  24   complaints, Nicolosi accused FinishMaster1 of various antitrust violations resulting from
                                  25   FinishMaster’s alleged use of exclusive dealing contracts with autobody shops (including huge up-
                                  26   front rebates by FinishMaster to the body-shop customers), its acquisition of smaller competitor-
                                  27

                                  28
                                       1
                                        Nicolosi also sued Uni-Select, Inc, Nicolosi’s parent corporation, but the Court dismissed Uni-
                                       Select for lack of personal jurisdiction. See ECF 71.
                                          Case 5:18-cv-03587-BLF Document 78 Filed 08/26/19 Page 2 of 13




                                   1   distributors, and its unlawful tying of products. See generally Compl., ECF 1; First Am. Compl.

                                   2   (“FAC”), ECF 50. Nicolosi also accused FinishMaster of knowing involvement in unlawful

                                   3   discriminatory pricing by Axalta Coating Systems, LLC (“Axalta”), a paint manufacturer who

                                   4   sells to both Nicolosi and FinishMaster. See generally Compl.; FAC. In its order granting

                                   5   FinishMaster’s motion to dismiss the First Amended Complaint, the Court dismissed Nicolosi’s

                                   6   antitrust and tying claims without leave to amend, in part because Nicolosi failed to plausibly

                                   7   allege that any of FinishMaster’s actions, be it buying up smaller distributors or entering into

                                   8   exclusive supply agreements, had an anticompetitive effect on the market, such as reduced output

                                   9   or increased prices. Order re MTD FAC (“Order”) at 10, ECF 71 (citing Coal. for Icann

                                  10   Transparency Inc. v. Verisign, Inc., 464 F. Supp. 2d 948, 964 (N.D. Cal. 2006)). And the Court

                                  11   dismissed with leave to amend Nicolosi’s claims for price discrimination under the Robinson-

                                  12   Patman Act (“RPA”), 15 U.S.C. § 13(f), and for secret rebates, Cal. Bus. & Prof. Code § 17045.
Northern District of California
 United States District Court




                                  13   Leave to amend these claims was granted only because the Court had not previously reviewed the

                                  14   claims. See generally Order.

                                  15          In its FAC, to support its RPA claim, Nicolosi had alleged that FinishMaster knowingly

                                  16   induces and receives discriminatory price discounts from Axalta that are not offered to Nicolosi

                                  17   and other small distributors. FAC ¶¶ 202–240. First, Nicolosi alleged that Axalta gives

                                  18   FinishMaster a 10% discount on $10 million purchases, but this discount was never offered to

                                  19   Nicolosi. FAC ¶¶ 205–10. It also alleged that FinishMaster knew that Nicolosi never received

                                  20   this discount because FinishMaster purchased all of the distributors large enough to make a similar

                                  21   $10 million order, and because the discount is offered in rush circumstances and FinishMaster

                                  22   knows it is the “go-to entity” in such circumstances because smaller distributors cannot make such

                                  23   purchases so quickly. FAC ¶¶ 208–09. Second, Nicolosi alleged that Axalta helps FinishMaster

                                  24   provide the up-front rebates offered to the body shops. FAC ¶¶ 223–26. Nicolosi alleged it was

                                  25   never offered similar up-front rebate sharing, FAC ¶ 229; however, it also alleged that Axalta

                                  26   offers it the “toplevel of discounts in exactly the same way and level as are similarly available to

                                  27   FinishMaster” and that Axalta “has a corporate policy of giving all distributors the same discount

                                  28   packages.” FAC ¶¶ 85–86; see also FAC ¶¶ 91–92 (alleging Axalta gave Nicolosi “special
                                                                                         2
                                          Case 5:18-cv-03587-BLF Document 78 Filed 08/26/19 Page 3 of 13




                                   1   discounting arrangements”). These same allegations underpinned Nicolosi’s secret rebate claims.

                                   2   See, e.g., FAC ¶¶ 245, 247 (alleging 10% discount on $10 million purchase and up-front rebate are

                                   3   not offered to Nicolosi on same terms). Nicolosi claimed that both the 10% discount on

                                   4   $10 million purchase and the up-front rebate sharing are kept secret. FAC ¶¶ 247–48. And

                                   5   Nicolosi alleged that it was injured by these acts because Axalta is helping Nicolosi’s competitor

                                   6   FinishMaster and keeping it out of the market. See, e.g., FAC ¶ 250–57.

                                   7          In its order dismissing the RPA claim, the Court first held that Nicolosi had not plausibly

                                   8   alleged that Axalta discriminated in price between Nicolosi and FinishMaster, especially in light

                                   9   of the fact that Nicolosi’s allegations were internally inconsistent because at times Nicolosi

                                  10   appeared to allege that it received the same discounts from Axalta as FinishMaster. Order. at 11–

                                  11   12. The Court noted that Nicolosi needed allegations beyond a mere volume discount to allege

                                  12   discriminatory pricing. Id. at 12. The Court also held that Nicolosi had failed to allege two
Northern District of California
 United States District Court




                                  13   completed, substantially contemporaneous sales by Axalta to FinishMaster and Nicolosi,

                                  14   respectively, for both the 10% discount and the up-front rebates. The FAC was devoid of any

                                  15   relevant facts regarding contemporaneous sales or help with rebates that Axalta made to Nicolosi.

                                  16   Id. And the Court found that Nicolosi had not shown that Axalta’s help with up-front rebates was

                                  17   tied to sale of a tangible good to FinishMaster. Because of these deficiencies, the Court noted that

                                  18   Nicolosi’s allegations of injury were implausible. Id.

                                  19          The Court next held that Nicolosi had failed to allege that FinishMaster knew that Axalta

                                  20   was offering it discriminatory pricing, finding that these allegations were largely conclusory. Id.

                                  21   “At most,” Nicolosi had alleged that “FinishMaster knew that Axalta would go to it instead of

                                  22   other distributors to get quick $10 million revenues and that FinishMaster has bought up everyone

                                  23   big enough to make a similar $10 million order. FAC ¶¶ 206, 207, 209, 226.” Id. But these

                                  24   allegations were not sufficient to allow a plausible inference that Axalta was not or would not

                                  25   offer such discounts to others. Also, because Nicolosi had not alleged facts demonstrating that the

                                  26   10% discount was anything but a volume discount, it had not alleged that FinishMaster knew that

                                  27   the discount was unlawful.

                                  28          The Court dismissed the secret rebate claim—also premised on the 10% discount and the
                                                                                         3
                                          Case 5:18-cv-03587-BLF Document 78 Filed 08/26/19 Page 4 of 13




                                   1   up-front rebates—for the same reasons. Order at 13. Nicolosi had not alleged that the discount

                                   2   was secret because it had not alleged that Axalta did not offer the discount to others. And it had

                                   3   not alleged that the discount was unearned because the discount and up-front rebates may have

                                   4   been lawful volume discounts. Finally, Nicolosi had not alleged any contemporaneous purchase

                                   5   by Nicolosi for a different price. Id.

                                   6          Nicolosi amended on the RPA and secret rebate claims. In its SAC, Nicolosi adds new

                                   7   allegations to bolster the claims. These claims are still premised on the two discriminatory pricing

                                   8   actions described above: (1) “FinishMaster receives large up-front discounts” from Axalta, i.e.,

                                   9   Axalta splits the costs of up-front rebates that FinishMaster provides to its customers; and (2)

                                  10   “FinishMaster receives a 10% discount if it completes $10 million in purchases.” SAC ¶¶ 40–41,

                                  11   102–04.

                                  12          To support the 10% discount allegations, Plaintiff cites an anonymous letter (though
Northern District of California
 United States District Court




                                  13   Plaintiff’s counsel believes he knows who authored the letter), which states that “Axalta is

                                  14   offering large discounts and rebates to national Distributors,” detailing the 10% discount, which is

                                  15   tied to Axalta making its “monthly [revenue] number[s].” SAC ¶¶ 57, 59. Nicolosi likewise

                                  16   alleges that Axalta offers the 10% discount because it wants to “book[] revenues,” not because the

                                  17   discount creates economic efficiencies or other advantages. SAC ¶ 68. As to the up-front rebates,

                                  18   Nicolosi alleges that Axalta provides Nicolosi’s customers with up-front rebates of “much smaller

                                  19   amounts.” SAC ¶ 45. But Nicolosi also alleges that the terms of the up-front rebates are

                                  20   “fiercely-guarded secret[s],” such that it is not aware of the terms of the agreements, including the

                                  21   ratio of the up-front rebate Axalta pays. SAC ¶¶ 41b, 53, 109–10.

                                  22          Nicolosi alleges that it is constantly purchasing paint from Axalta, including concurrently

                                  23   with the discounted purchases FinishMaster makes. SAC ¶¶ 69, 70. Axalta has never offered

                                  24   these discounts to Nicolosi, but Nicolosi could have accepted such an offer through installment

                                  25   purchases. SAC ¶¶ 42–45, 60–61, 66, 72, 87. At the same time, FinishMaster allegedly exploits

                                  26   its market power to obtain special deals from Axalta that no other distributors receive. SAC ¶¶ 12,

                                  27   49. It does not receive these discounts because of enhanced intrabrand competition because

                                  28   allegedly FinishMaster does not provide reliable services. SAC ¶¶ 55–56. And FinishMaster
                                                                                         4
                                          Case 5:18-cv-03587-BLF Document 78 Filed 08/26/19 Page 5 of 13




                                   1   receives the 10% discount when Axalta’s monthly billing reports are due, even though

                                   2   FinishMaster regularly purchases $10 million in paint. SAC ¶ 105.

                                   3            As to harm to competition, FinishMaster allegedly uses the up-front payments to obtain

                                   4   exclusive dealing contracts with body shops and to tie up non-paint products. SAC ¶¶ 50–51, 80,

                                   5   113. Nicolosi provides an example of an exclusive dealing contract between FinishMaster and

                                   6   Caliber Collisions, a large auto-body chain in the Bay Area. SAC ¶ 67. Nicolosi alleges it has

                                   7   suffered millions of dollars in damages from these allegedly anti-competitive practices. SAC ¶¶

                                   8   89–94.

                                   9            Finally, Nicolosi alleges in several ways that FinishMaster knows it is receiving

                                  10   discriminatory discounts from Axalta. First, it alleges that FinishMaster induces the up-front

                                  11   sharing from Axalta. SAC ¶¶ 42–45, 48, 109. Second, FinishMaster allegedly knows that

                                  12   Axalta’s up-front rebate sharing is discriminatory because it knows that other companies are not
Northern District of California
 United States District Court




                                  13   offering up-front monies to auto-body shops at the same levels as FinishMaster. SAC ¶ 73. Third,

                                  14   FinishMaster knows that it has purchased the only two companies who were receiving the same

                                  15   deals from Axalta. SAC ¶¶ 62–63, 74–75. Fourth, FinishMaster knows of Axalta’s discrimination

                                  16   based on the timing of the 10% discount sales, which occur just before Axalta’s reporting cycles at

                                  17   a time only FinishMaster could fill the orders. SAC ¶¶ 76, 78. Finally, FinishMaster’s knowledge

                                  18   of the industry allegedly gives it insight into the fact that Nicolosi and other similar distributors do

                                  19   not receive these deals. SAC ¶¶ 63–64.

                                  20    II.     LEGAL STANDARD
                                  21            “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

                                  22   claim upon which relief can be granted ‘tests the legal sufficiency of a claim.’” Conservation

                                  23   Force v. Salazar, 646 F.3d 1240, 1241–42 (9th Cir. 2011) (quoting Navarro v. Block, 250 F.3d

                                  24   729, 732 (9th Cir. 2001)). When determining whether a claim has been stated, the Court accepts

                                  25   as true all well-pled factual allegations and construes them in the light most favorable to the

                                  26   plaintiff. Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681, 690 (9th Cir. 2011). However, the

                                  27   Court need not “accept as true allegations that contradict matters properly subject to judicial

                                  28   notice” or “allegations that are merely conclusory, unwarranted deductions of fact, or
                                                                                          5
                                          Case 5:18-cv-03587-BLF Document 78 Filed 08/26/19 Page 6 of 13




                                   1   unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008)

                                   2   (internal quotation marks and citations omitted). While a complaint need not contain detailed

                                   3   factual allegations, it “must contain sufficient factual matter, accepted as true, to ‘state a claim to

                                   4   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

                                   5   Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when it “allows the

                                   6   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

                                   7           If the Court concludes that the complaint should be dismissed, it must then decide whether

                                   8   to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to

                                   9   amend “shall be freely given when justice so requires,” bearing in mind “the underlying purpose

                                  10   of Rule 15 . . . [is] to facilitate decision on the merits, rather than on the pleadings or

                                  11   technicalities.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (internal quotation

                                  12   marks and citation omitted). Nonetheless, a district court may deny leave to amend a complaint
Northern District of California
 United States District Court




                                  13   due to “undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

                                  14   deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue

                                  15   of allowance of the amendment, [and] futility of amendment.” See Leadsinger, Inc. v. BMG Music

                                  16   Publ’g, 512 F.3d 522, 532 (9th Cir. 2008).

                                  17   III.    DISCUSSION
                                  18           FinishMaster moves to dismiss both claims. The Court discusses each claim in turn.

                                  19          A.     Claim 5: Price Discrimination, Robinson-Patman Act, 15 U.S.C. § 13(f)
                                  20           The RPA “prohibits sellers from discriminating on price in the sale of like goods, and

                                  21   thereby reducing competition, unless the price differential can be justified by savings to the

                                  22   seller.” Gorlick Distribution Centers, LLC v. Car Sound Exhaust Sys., Inc., 723 F.3d 1019, 1021

                                  23   (9th Cir. 2013). The RPA contains a counterpart provision that makes it unlawful for buyers

                                  24   “knowingly to induce or receive a discrimination in price which is prohibited by this section.” Id.

                                  25   (quoting 15 U.S.C § 13(f)). A buyer can only be liable under the RPA where “the seller is in

                                  26   violation of the Act as well.” Klamath-Lake Pharm. Ass’n v. Klamath Med. Serv. Bureau, 701

                                  27   F.2d 1276, 1283 (9th Cir. 1983); accord Great Atl. & Pac. Tea Co. v. F.T.C., 440 U.S. 69, 77

                                  28   (1979) (“[B]uyer liability under § 2(f) is dependent on seller liability under § 2(a).”). Thus,
                                                                                           6
                                          Case 5:18-cv-03587-BLF Document 78 Filed 08/26/19 Page 7 of 13




                                   1   Nicolosi must allege a violation of the RPA by Axalta under Section 2(a) by pleading the

                                   2   following four elements: “(1) the relevant sales were made in interstate commerce; (2) the

                                   3   products sold were of the same grade and quality; (3) that [the seller] discriminated in price as

                                   4   between [the plaintiff] and another purchaser; and (4) the discrimination had a prohibited effect on

                                   5   competition.” High Tek USA, Inc. v. Heat & Control, Inc., No. 12-CV-00805 YGR, 2012 WL

                                   6   2979051, at *4 (N.D. Cal. July 18, 2012) (citing Texaco Inc. v. Hasbrouck, 496 U.S. 543, 556

                                   7   (1990)). “A key requirement for a Robinson-Patman section 2(a) claim is a showing that there

                                   8   have been at least two completed, substantially contemporaneous sales by the same seller.”

                                   9   Airweld, Inc. v. Airco, Inc., 742 F.2d 1184, 1191 (9th Cir. 1984); see also Am. Booksellers Ass’n,

                                  10   Inc. v. Barnes & Noble, Inc., 135 F. Supp. 2d 1031, 1036 (N.D. Cal. 2001). Moreover, to be liable

                                  11   for the seller’s price discrimination, the buyer (FinishMaster) must know “both that (1) [it] was

                                  12   receiving a lower price than a competitor and (2) the seller would have ‘little likelihood of a
Northern District of California
 United States District Court




                                  13   defense’ for offering that price.” Gorlick, 723 F.3d at 1022.

                                  14          FinishMaster argues that Nicolosi fails to satisfy many of these elements, including that

                                  15   there were two contemporaneous sales of commodities at different prices, that any differential

                                  16   price had no lawful purpose, that FinishMaster had knowledge of any discrimination, and that any

                                  17   discrimination harmed competition. See generally Mot. at 1–2. The Court agrees as to each

                                  18   element.

                                  19          First, Nicolosi fails to plausibly allege two contemporaneous sales by Axalta of

                                  20   commodities at different prices to Nicolosi and FinishMaster. As to the 10% discount, Nicolosi

                                  21   does not include any allegations whatsoever about a single sale between Axalta and Nicolosi.

                                  22   Instead, Nicolosi alleges only that it continuously purchases paint from Axalta and that it did not

                                  23   receive the 10% discount on those sales. SAC ¶¶ 69–70, 87. It does not allege that any of those

                                  24   purchases were of $10 million worth of goods (thus qualifying for the discount), and indeed it

                                  25   alleges that it could have (not did) purchased $10 million worth of products if the discount had

                                  26   been offered. SAC ¶ 66. Without details of any specific purchase by Nicolosi, the Court cannot

                                  27   compare the prices/terms Axalta offered to FinishMaster with prices/terms it offered to Nicolosi.

                                  28   Without more, it is equally plausible that Nicolosi did not receive the 10% discount because it
                                                                                         7
                                           Case 5:18-cv-03587-BLF Document 78 Filed 08/26/19 Page 8 of 13




                                   1   never attempted to purchase the necessary amount of goods. Though Nicolosi alleges the dates on

                                   2   which FinishMaster was offered the discounts (just before Axalta’s reporting deadlines), SAC ¶¶

                                   3   69–71, it does not allege that it was denied that same discount based on the same terms around the

                                   4   same time. Moreover, Nicolosi’s vague and general allegations about its own deals with Axalta

                                   5   are perplexing considering that Nicolosi knows the terms of those deals and the Court previously

                                   6   instructed Nicolosi to include those allegations. The anonymous letter does not help Nicolosi on

                                   7   this front, both because it cannot constitute factual allegations under Federal Rule of Civil

                                   8   Procedure 11(b) and because it does not provide any details about discounts on specific sales to

                                   9   FinishMaster as compared to Nicolosi. See SAC, Ex. B.

                                  10           Nicolosi’s allegations with respect to the up-front rebates fail for the same reasons. While

                                  11   Nicolosi points to a specific deal between Axalta and FinishMaster and a FinishMaster customer,

                                  12   SAC ¶¶ 52–54, it does not point to a contemporaneous deal between Nicolosi and Axalta and a
Northern District of California
 United States District Court




                                  13   Nicolosi customer with similar provisions in which Axalta offered to pay a different amount.

                                  14   Nicolosi simply alleges that Axalta pays Nicolosi’s customers “much smaller amounts,” without

                                  15   any attendant allegation that the deals were of the same size or otherwise comparable with an

                                  16   Axalta-FinishMaster deal. SAC ¶¶ 42, 44–45.

                                  17           The up-front rebate theory also fails on this element for the additional reason that Nicolosi

                                  18   still fails to allege that the up-front rebate sharing relates to the sale of goods to FinishMaster,

                                  19   considering Nicolosi does not allege that the rebate sharing is related to FinishMaster’s purchase

                                  20   of paint from Axalta.2 See May Dep’t Store v. Graphic Process Co., 637 F.2d 1211, 1214 (9th

                                  21   Cir. 1980); Windsor Auctions, Inc. v. eBay, Inc., No. C-07-06454 RMW, 2008 WL 2622791, at *2

                                  22   (N.D. Cal. July 1, 2008). For these reasons, Nicolosi has not alleged a discrimination in pricing in

                                  23   two contemporaneous sales by the same seller.

                                  24           Second, even if Nicolosi had alleged discounts were offered differently to FinishMaster

                                  25   and Nicolosi, Nicolosi fails to plausibly allege that either the 10% discount or the up-front rebate

                                  26   sharing is discriminatory for unlawful reasons. As to the 10% discount, Nicolosi has not alleged

                                  27

                                  28
                                       2
                                         Even if the rebate sharing might be considered a “service” under 15 U.S.C. §§ 13(d) or 13(e) (a
                                       theory which Nicolosi does not plead), other deficiencies in the complaint compel dismissal.
                                                                                        8
                                          Case 5:18-cv-03587-BLF Document 78 Filed 08/26/19 Page 9 of 13




                                   1   sufficient facts from which the Court can infer that the 10% discount is anything more than a

                                   2   lawful volume discount. Indeed, Nicolosi alleges in several places that FinishMaster was offered

                                   3   these deals because of its size and ability to make large purchases, implying that Nicolosi could

                                   4   not similarly have taken advantage of the deals, despite Nicolosi’s allegation stating that it could

                                   5   have. See SAC ¶¶ 12, 49, 76. Though Nicolosi alleges that the discounts were offered so Axalta

                                   6   could book revenues and not for the purpose of economic efficiency, SAC ¶ 68, and supports this

                                   7   conclusion with facts concerning the timing of the offered discounts around Axalta’s reporting

                                   8   deadlines, these same facts could plausibly lead Axalta to provide the discount to Nicolosi.

                                   9   Indeed, Nicolosi does not allege that the purpose of Axalta’s “rush” offers was to limit

                                  10   competition, as opposed to raise additional revenues for its own bottom line. As alleged, it is

                                  11   differences between Nicolosi’s and FinishMaster’s business characteristics (namely, their ability

                                  12   to purchase enough product) that leads to the allegedly discriminatory pricing. Put another way, in
Northern District of California
 United States District Court




                                  13   the circumstances alleged, the sales to FinishMaster appear to be based on the fact that

                                  14   FinishMaster can purchase the required volume—i.e., a volume discount. See Gorlick

                                  15   Distribution Ctrs., LLC v. Car Sound Exhaust Sys., Inc., 723 F.3d 1019, 1022 (9th Cir. 2013)

                                  16   (recognizing that differences in prices may be justified by “significant differences in how the two

                                  17   [purchasing] companies did business”).

                                  18          As to the up-front rebates, again Nicolosi does not allege sufficient details from which the

                                  19   Court could conclude that it is more plausible that the up-front rebate sharing does not have a

                                  20   lawful basis, such as alleging similarities in the size of the body shop customers to whom Axalta is

                                  21   offering the discounts. Though it alleges that the up-front rebates do not enhance intrabrand

                                  22   competition, SAC ¶¶ 54–55, there are other lawful reasons why Axalta might offer such a discount

                                  23   that Nicolosi’s allegations do not plausibly discredit. Moreover, Nicolosi alleges that the rebate

                                  24   goes to FinishMaster’s customers, not to FinishMaster; thus, any “discount” goes to the body

                                  25   shop, not to FinishMaster. If there is any price discrimination, it is between body shop customers.

                                  26   Furthermore, unlike with the 10% discount, Nicolosi alleges that the up-front rebate sharing

                                  27   occurs throughout the year, SAC ¶ 79, such that Nicolosi cannot even hang its hat on the

                                  28   “reporting revenue” theory of why any alleged discrimination in rebate-sharing does not have a
                                                                                         9
                                         Case 5:18-cv-03587-BLF Document 78 Filed 08/26/19 Page 10 of 13




                                   1   lawful function.

                                   2          Third, even if Nicolosi successfully alleges that the discounts are discriminatory and

                                   3   unlawful, it has not plausibly alleged the FinishMaster knew of Axalta’s discrimination. As in its

                                   4   order dismissing the First Amended Complaint, the Court finds that “[w]ithout more facts about

                                   5   the price discrimination itself, and how FinishMaster would have known it was anything other

                                   6   than a lawful volume discount, the Court cannot plausibly infer that FinishMaster knowingly

                                   7   received or induced any alleged discriminatory prices. Cf. Gorlick, 723 F.3d at 1021.” Order at

                                   8   13. Nicolosi is correct that it includes facts plausibly alleging that FinishMaster knew it was the

                                   9   only company receiving the discounts, because it purchased the only two companies receiving the

                                  10   same discounts, SAC ¶¶ 62–63, 74–75; it received the 10% discount at the times of Axalta’s

                                  11   reporting cycles, SAC ¶¶ 76, 78; and it has expert knowledge of the industry from which it knows

                                  12   that Nicolosi and others do not received these discounts, SAC ¶¶ 63–64. However, none of these
Northern District of California
 United States District Court




                                  13   facts allows for the plausible inference that FinishMaster knew that any discount to FinishMaster

                                  14   was unlawful, because FinishMaster had no way of knowing that the unique discounts were not

                                  15   based on its own unique business characteristics, such as its size. Moreover, the timing of the

                                  16   offered 10% discounts (at the time of the reporting cycle) could plausibly indicate to FinishMaster

                                  17   that Axalta would be seeking to book revenues from myriad sources, such that FinishMaster

                                  18   would not know it was the only one to whom such discounts were offered. And to the extent

                                  19   Nicolosi alleges that it could have qualified for the discount through installment purchases,

                                  20   FinishMaster had no reason to know that other distributors were not being offered the 10%

                                  21   discount based on the same installment plan.

                                  22          Finally, Nicolosi has not alleged that any discrimination in pricing between FinishMaster

                                  23   and Nicolosi harmed competition. Nicolosi points only to its allegations that the allegedly

                                  24   discriminatory discounts allowed FinishMaster to secure exclusive supply agreements with body

                                  25   shops. See Opp. at 13 (quoting SAC ¶¶ 80–82). In its previous motion to dismiss orders, this

                                  26   Court already determined that Nicolosi has failed to allege that FinishMaster’s exclusive supply

                                  27   agreements harm competition. See Order at 10. Nicolosi does not add facts to cure this

                                  28   previously-identified deficiency. Moreover, Nicolosi does not allege a connection between
                                                                                        10
                                         Case 5:18-cv-03587-BLF Document 78 Filed 08/26/19 Page 11 of 13




                                   1   Axalta’s alleged discriminatory 10% discount and FinishMaster’s exclusive supply agreements.

                                   2   See SAC ¶¶ 80–82.

                                   3            Thus, Nicolosi fails to plead sufficient facts to satisfy several elements of an RPA claim.

                                   4   Because the Court provided Nicolosi specific instruction on how to amend these deficiencies, and

                                   5   Nicolosi was not able to do so, the Court concludes that further amendment would be futile. As

                                   6   such, the RPA claim is DISMISSED WITHOUT LEAVE TO AMEND.

                                   7            B.   Claim 6: Secret Rebates, Cal. Bus. & Prof. Code § 17045
                                   8            Section 17045 states that “[t]he secret payment or allowance of rebates, refunds,

                                   9   commissions, or unearned discounts, whether in the form of money or otherwise, or secretly

                                  10   extending to certain purchasers special services or privileges not extended to all purchasers

                                  11   purchasing upon like terms and conditions, to the injury of a competitor and where such payment

                                  12   or allowance tends to destroy competition, is unlawful.” A claim under Section 17045 has three
Northern District of California
 United States District Court




                                  13   elements: “(1) there must be a secret allowance of an unearned discount; (2) there must be injury

                                  14   to a competitor; and (3) the allowance must tend to destroy competition.” PHL Variable Ins. Co.

                                  15   v. Crescent Fin. & Ins. Agency, Inc., No. 16-CV-01307-CAS, 2018 WL 1577709, at *5 (C.D. Cal.

                                  16   Mar. 26, 2018) (citations and internal quotation marks omitted).

                                  17            FinishMaster argues that Nicolosi fails to allege that the discounts were secret or unearned,

                                  18   that Nicolosi was harmed, or that FinishMaster knew of any alleged price discrimination. See

                                  19   generally Mot. at 1–2. The Court agrees as to the first two elements, and thus does not discuss the

                                  20   third.

                                  21            Starting with the second element of harm to competition, the Court has already held that

                                  22   Nicolosi’s complaint fails to allege harm to competition through the allegedly discriminatory

                                  23   discounts. Moreover, Nicolosi fails to satisfy this element because it has not alleged any details

                                  24   with respect to any customers or revenues that Nicolosi allegedly lost based on Axalta’s alleged

                                  25   discriminatory discounts. Nicolosi does not identify a single customer it lost because of these

                                  26   discounts that it otherwise may have captured. Indeed, as discussed above, given that Nicolosi

                                  27   may not be large enough to take advantage of these discounts, Nicolosi has not successfully

                                  28   alleged that it could satisfy the same customer needs that FinishMaster can, meaning it has not
                                                                                         11
                                             Case 5:18-cv-03587-BLF Document 78 Filed 08/26/19 Page 12 of 13




                                   1   alleged that these customers would turn to it rather than FinishMaster even absent the discounts.

                                   2            As to the discounts being secret allowances of unearned discounts, as discussed above,

                                   3   Nicolosi has not successfully alleged that there is no legal basis for these discounts, such as a

                                   4   volume discount. Though Nicolosi alleges that FinishMaster “does not do anything other than buy

                                   5   paint as it usually does” and does not provide “any special technical services or other economic

                                   6   benefits,” SAC ¶¶ 105, 111, these conclusory allegations alone are not sufficient to rebut the other

                                   7   allegations that plausibly suggest that Axalta provides these discounts as part of a lawful volume

                                   8   discount such that the discounts are “earned.” Indeed, FinishMaster’s ability to “provid[e] its own

                                   9   portion of the up-front monies paid to A-list auto body shops,” SAC ¶ 111, and Axalta’s 10%

                                  10   discount based on FinishMaster’s “huge size,” SAC ¶ 49, indicate that FinishMaster’s business

                                  11   characteristics are the justification for the discounts.

                                  12            Finally, the Court notes that because Nicolosi has not provided sufficient details of its own
Northern District of California
 United States District Court




                                  13   purchases from Axalta, the Court cannot conclude that Nicolosi was “purchasing upon like terms

                                  14   and conditions” such that Axalta’s sales to FinishMaster can even be compared to Nicolosi’s

                                  15   purchases. Cal. Bus. & Prof. Code § 17045.

                                  16            Thus, for many of the same reasons that its RPA claim fails, Nicolosi’s secret rebate claim

                                  17   fails. Again, the Court specifically directed Nicolosi how to fix these deficiencies, such that

                                  18   further leave to amend would be futile. The claim is DISMISSED WITHOUT LEAVE TO

                                  19   AMEND.

                                  20   IV.      ORDER
                                  21            For the foregoing reasons, FinishMaster’s motion to dismiss is GRANTED WITHOUT

                                  22   LEAVE TO AMEND, and the case is DISMISSED WITH PREJUDICE. Pursuant to the Court’s

                                  23   previous orders dismissing Nicolosi’s claims, the present order dismissing Nicolosi’s final claims,

                                  24   and the judgment filed concurrently with this order, the Clerk of the Court is directed to close the

                                  25   case.

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                          12
                                         Case 5:18-cv-03587-BLF Document 78 Filed 08/26/19 Page 13 of 13




                                   1         IT IS SO ORDERED.

                                   2   Dated: August 26, 2019

                                   3                                        ______________________________________
                                                                            BETH LABSON FREEMAN
                                   4                                        United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                            13
